DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2 – 9 are objected to because of the following informalities:  The claims should be amended as follow:
“The method as claimed.”.  Appropriate correction is required.

s 5 and 6 are objected to because of the following informalities: …”:passed along the or each conduit…” English revision is requested.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How are the conduits extends laterally?  Are there fractures or drilling performed previously?  There is nothing on the claim limitation/ body that even suggested that the wellbore was drilled much less laterally. All the dependent claims are also rejected.
When reading the preamble in the context of the entire claim, the recitation conduit extended laterally is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 1 are also rejected.

Claim 1 recites the limitation "the formation" and “the interior”, in lines 2 and 9.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

The term "flexible conduit" in claim 1 is a relative term which renders the claim indefinite.  The term "flexible conduit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All dependent claims are also rejected.

Claim 4 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term "sufficient" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term "partially collapse" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "partially collapse" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation a volume between 0.25 m3 and 4 m3, and the claim also recites between 0.5 m3 to 2 m3 about 1 m3, and about 3 m3 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
a concentration selected from 15% to 38% by volume, and the claim also recites from 20% to 32% by volume, about 25% by volume, about 26% by volume, about 28% by volume, about 30% by volume, about 32% by volume, and about 34% by volume, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 9 recites the limitation "the well" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the well" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 6,024,171) (‘Montgomery” herein) and further in view of Montgomery (US 2004/0206506 A1) (“’506 herein – provided by applicant)

Claim 1
Montgomery discloses, as best understood based on the indefiniteness above, a  method for stimulating production from a hydrocarbon-bearing rock formation having a wellbore drilled (46) in the formation, the method comprising: (See Fig. 8)
	a) passing tubing (20’)  into the wellbore, wherein the tubing has housed within it at least one flexible conduit (36) of smaller diameter than the tubing;
	b) passing fluid under pressure through the tubing and through the conduit and then into the formation; (Col. 5 l. 60+ & Col. 6 l. 1-14)
	c) passing the said conduit through the formation, such that the conduit extends laterally with respect to the wellbore and the conduit communicates between the interior of the tubing and the formation; (Col. 5 l. 15-35)
	d) continuing to pass fluid into the formation until a cavity (32)  is created adjacent a distal end of the conduit (34) (Col. 5 l. 60+ & Col. 6 l. 1-14)
	e) initiating production of hydrocarbons from the wellbore,. (Col. 5 l. 60+ & Col. 6 l. 1-14)
 	 Montgomery however does not explicitly disclose the fluid is an acid and which are allowing the cavity to collapse.
	‘506 teaches the above limitation (See paragraphs 0012-0013 →  ‘506 teaches this limitation in that the particular solvent employed is chosen based upon the composition of soluble portion 20 of formation 16. If soluble portion 20 comprises a carbonate formation, the solvent comprises an acid. Preferably, the acid is selected from the group consisting of hydrochloric acid, C1-C12 carboxylic acids, and mixtures thereof. The acid concentration to be used with the present invention will generally be less than the concentration of acid typically used in the classical acid fracturing method. Preferably, the solvent used with the present invention has an acid concentration of less than about 25% acid by volume, more preferably less than about 20% by volume. Upon injection into well 10, solvent 22 flows through casing perforations 24 and into soluble portion 20. As solvent 22 is continuously passed into soluble portion 20, solvent 22 dissolves portions of soluble portion 20 thereby forming a cavity 26. Solvent 22 continues to be flowed down well bore 12 and into soluble portion 20 until cavity 26 has become sufficiently large so that the shear forces exerted on the soluble portion 20 by 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Montgomery with the above limitation, as taught by ‘506 in order to increase conductive of soluble portion.

Claim 2
Montgomery discloses a method as claimed in claim 1, wherein a plurality of conduits are passed through the formation and acid is passed into the formation through the plurality of conduits, thereby creating a plurality of cavities. (i.e. 38: 40) (Col. 5 l. 32-35)

Claim 3
Montgomery discloses a method as claimed in claim 1, wherein after a conduit is passed through the formation and acid passed along the conduit and a cavity is created, the conduit is withdrawn and then passed back into the formation at a different location in the wellbore and a further cavity formed. (i.e. 38: 40) (Col. 5 l. 32-35)

Claim 4
Montgomery discloses a method as claimed in claim 1, wherein the fluid is passed only or primarily from the distal end of the conduit or conduits. (Col. 5 l. 60+ & Col. 6 l. 1-14) Montgomery however does not explicitly disclose the fluid is acid.  (Same as Claim 1)

Claim 5
Montgomery discloses a method as claimed in claim 1, wherein sufficient acid is passed through the or each conduit to create one or more cavities.  Montgomery however does not explicitly disclose which are sufficiently unstable that they at least partially collapse when the delivery of pressurized acid ceases.
	Montgomery recites Fluid, such as water, chemicals, an aqueous slurry, or the like, which may optionally contain abrasive particulates, such as sand, garnet, or the like, at a pressure of from about 5,000 to about 8,000 pounds per square inch (psi) and, typically, from about 6,000 to about 7,000 psi and, preferably, about 6,500 psi, is injected into the line 30, through the valve 28 and the tubing 36 to the hydrajet 34. The pressurized fluid is then discharged through the nozzles 34a and 34b as a jet stream into the coal formation 18 as the hydrajet 34 is raised and lowered in the uncased wellbore portion 24 to form two opposing vertical perforations 38 and 40 in the formation 18, as shown in FIG. 6. ; (Col. 5 l. 15-35)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that once the pressure is removed and there is no more fluid pressure supporting the cavity, it could collapse based on formation material and extent of fluid injected.

Claim 6
Montgomery discloses a method as claimed in claim 1.  Montgomery however does not explicitly disclose, wherein sufficient acid is passed along the or each conduit to create one or more cavities which are sufficiently unstable that they at least partially collapse when the well is put on production. (Same as Claim 5)

Claim 8
Montgomery discloses a method as claimed in claim 1.  Montgomery however does not explicitly disclose, wherein the acid is hydrochloric acid with a concentration selected from 15% to 38% by volume, from 20% to 32% by volume, about 25% by volume, about 26% by volume, about 28% by volume, about 30% by volume, about 32% by volume, and about 34% by volume. (Same as Claim 1)

Claim 9
Montgomery discloses a method as claimed in claim 1, wherein the tubing is left in place when the well is put on production, and hydrocarbons are produced through the tubing (36: production string). (Col. 5 l. 1-11)

Claim 10
Montgomery discloses a method as claimed in claim 1, wherein one or more conduits are left in place when the well is put on production and hydrocarbons are produced through at least one conduit. (36: production string). (Col. 5 l. 1-11)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al. (US 2016/0061017) Methods for Enhancing and Maintaining Fracture Conductivity after Fracturing Shale Formations without Proppant Placement teaches A method of treating a subterranean shale formation includes placing a first treatment fluid comprising a fracturing fluid in the formation; forming fractures; placing a second fluid including a sloughing agent or eroding agent in the formation; allowing gaps in the fracture faces to form; placing a third fluid including a formation stabilizer and an agglomerating agent into the fractures; and allowing the third fluid to absorb into the formation, thereby stabilizing the shale formation fracture faces and transforming the solid shale particulates into proppant clusters, Maryan (US 2016/0290098 A1)  FRANGIBLE DEGRADABLE MATERIALS teaches A borehole tool can include a frangible degradable alloy that includes an oxidizable base element and at least one alloying element, and Fontenelle et al. (US 2017/0145303 A1) METHODS FOR INCREASING THE SURFACE AREA OF FRACTURES OR TO INCREASE THE DEPTH OF PENETRATION FRACTURES IN LOW PERMEABILITY OIL AND GAS RESERVOIRS CONTAINING SHALE TO INCREASE PRODUCTIVITY teaches A method of treating a subterranean formation includes providing capsules comprising at least one of a mineral acid, a Lewis acid, a hydrolysable acid precursor, and mixtures thereof; providing a carrier fluid; placing the capsules and the carrier fluid into a zone in a shale formation, the zone comprising fractures; allowing the capsules to at least . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/13/2021